Citation Nr: 9922135	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  98-00 178	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Baltimore, Maryland



THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision by the RO which 
granted service connection for PTSD and assigned a 30 percent 
rating, effective on March 7, 1995.  The veteran filed a 
Notice of Disagreement in July 1996.  An October 1996 rating 
decision assigned a 50 percent rating, effective on February 
1, 1996.  A Statement of the Case was issued in November 
1997.  A Substantive Appeal was filed in December 1997.  



FINDINGS OF FACT

The veteran is likely shown to be demonstrably unable to 
obtain or retain employment due to his service-connected PTSD 
since he filed his initial claim of service connection for 
PTSD.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 100 for the 
service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 4.129, 
4.130, 4.132 including Diagnostic Code 9411 (regulations in 
effect prior to November 7, 1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is currently in receipt of a 50 percent rating 
for PTSD.  He maintains that he is entitled to a 100 percent 
rating as he is unable to obtain or retain employment due to 
his PTSD.  

The veteran's claim as to this issue is well grounded within 
the meaning of 38 U.S.C.A. § 5107.  That is, the Board finds 
that he has presented a plausible claim.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.  

The veteran filed his initial claim of service connection for 
PTSD on March 7, 1995.  

A VA psychosocial examination was conducted in January 1995.  
The examiner noted that the veteran exhibited the following 
symptoms of PTSD: intrusive thoughts, nightmares, difficulty 
sleeping, exaggerated startle response, hypervigilance, 
mistrust, poor self-esteem, survivor guilt, alternating 
episodes of depression and anxiety, inability to deal with 
minor stress, emotional and psychological numbing and poor 
impulse control.  

A VA PTSD examination was conducted in June 1995.  The 
diagnosis was that of PTSD.  

The veteran was hospitalized by VA from December 1995 to 
January 1996 for chronic PTSD.  It was noted that the veteran 
showed moderate improvement, his prognosis was guarded, and 
he was described as being unemployable.  

A VA PTSD examination was conducted in September 1996.  The 
examiner noted that the veteran had worked as an equipment 
operator until 1992 when the company merged with a mining 
company and he was required to work underground in the mine.  
He had a great deal of trouble adapting to working 
underground due to phobic responses.  He also had trouble 
with his superiors.  The veteran believed that he was close 
to being terminated.  The examiner related all the veteran 
psychiatric symptomatology to his chronic PTSD.  The veteran 
was given a Global Assessment of Functioning Scale (GAF) of 
41 (current and past).  

In a letter dated in September 1997, the VA psychiatric who 
performed the September 1996 VA PTSD examination stated that 
the veteran was unemployable.  

In a report dated in March 1998, the veteran's counselor 
stated the veteran was experiencing severe symptomatology due 
to his PTSD which seriously interfered with his relationship 
with his family and friends, and his ability to work.  The 
examiner stated that the veteran was socially and chronically 
impaired due to his chronic, severe PTSD.  The veteran was 
given a GAF of 35-current and 41-past year.  

A VA examination was conducted in April 1998.  The examiner 
noted that the veteran was refused employment, terminated, or 
quit several jobs because of the medication he took for PTSD, 
he could not concentrate adequately to perform his duties, or 
he could not get along with his supervisors.  The diagnosis 
was that of chronic, severe PTSD.  The veteran was given a 
GAF of 38.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  When 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board notes that during the pendency of the veteran's 
appeal, a revised rating schedule for mental disabilities 
became effective on November 7, 1996.  Where the law or 
regulation changed after a claim had been filed but before 
the administrative or judicial appeal process had been 
concluded, the version most favorable to the appellant was to 
be applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, the new version of the rating criteria is effective 
only as of November 7, 1996.  In this case, the Board finds 
that a 100 percent schedular rating for PTSD is warranted 
under the old version which is more favorable in this case 
than the new version.  As such, consideration under the new 
regulations is unnecessary.  

Considering the old version of Diagnostic Code 9411, a 70 
percent rating is where the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired; and when the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  The old formula 
of Diagnostic Code 9411 provides a 100 percent rating for 
psychiatric disability in which: 1) the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; 2) when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or 3) when the veteran is demonstrably 
unable to obtain or retain employment.  The three criteria 
set forth in Diagnostic Code 9411 are each independent bases 
for granting a 100 percent rating.  Johnson v. Brown, 7 Vet. 
App. 95 (1994).  

In this case, the medical evidence likely shows that the 
veteran has been demonstrably unable to retain or obtain 
employment due to his PTSD since he filed his initial claim 
of service connection.  The veteran exhibits persistent 
severe psychiatric symptomatology, is maintained on 
medication, is under regular treatment, and has needed 
inpatient hospital treatment.  In sum, the medical evidence 
shows that the veteran's level of psychiatric impairment has 
worsened and that he is having difficulties in all aspects of 
his life.  Based on a review of all of the evidence, the 
Board observes that the veteran's PTSD throughout the appeal 
period renders him demonstrably unable to obtain or retain 
employment.  As such, the Board concludes that the veteran's 
PTSD satisfies one of the independent criteria for the 
assignment of a total rating under the regulations in effect 
prior to November 7, 1996.  



ORDER

An increased rating of 100 percent for the service-connected 
PTSD is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

